TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 1, 2015



                                      NO. 03-14-00539-CR


                               Dennis Dwight Galindo, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.